DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #152.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10 and 12 are objected to because of the following informalities:  “platforms and” in claim 10, line 2 should be amended to recite –platforms, and--; “connecting platforms” in claim 12, lines 1-2 should be –connecting the float platforms--; and “the connected platforms” in claim 12, line 2 should be –the connected float platforms--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 18 each recite “non-adjacent float platforms” in lines 2-3, rendering the claims indefinite because it is unclear as to whether those float platforms are distinct from the plurality of float platforms previously recited in claims 1 and 14, respectively, or are non-adjacent ones of the previously-recited float platforms.
Claim 8 similarly requires “eight float platforms” in line 2, rendering the claim indefinite because it is unclear as to whether they are of the plurality of float platforms previously recited in claim 1.
Claim 9 recites the limitation "the floatation platforms" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear as to whether “wherein the floatation platforms comprise” in line 1 requires each of the platforms to comprise the subsequent limitations, or the platforms collectively to comprise the subsequent limitations.

Claim 12 recites the limitation "the platform joint" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “a second plurality of tension members” in lines 7-8, rendering the claim indefinite because a first plurality of tension members has not been recited.
Claim 15 recites the limitation "the second plurality of cables" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu, CN 204217669 U (English-language translation provided on PTO-892), in view of Koma, U.S. Patent No. 4,957,064 (submitted by Applicant on IDs filed 10/7/2020), and Loverich et al., U.S. Patent No. 5,617,813 (hereinafter Loverich; submitted by Applicant on IDS filed 10/7/2020).
	Re Claim 1, Gu teaches an aquaculture pen comprising:
An annular floatation assembly (1, 2, 3; see figures 1 and 4 and translation at Abstract and page 5, paragraphs 1, 4, and 6 (beginning “Figure 2…,” “Among them:…,” and “On the land,” respectively)) comprising a plurality of float platforms (2, 4 are float platforms connected by joints 3; see id.) connected end to end with platform joints (3), the annular floatation assembly having an inboard side (interior side of the assembly) and an outboard side (outer side of the assembly);
A weight ring (11; see figure 1 and translation at page 5, paragraphs 4 and 9 (beginning “Among them:…” and “The overhanging…,” respectively) suspended from the floatation assembly by a first plurality of tension members (801, 8, 9, 10; see figures 1 and 3, Abstract, and translation at page 5, paragraphs 4 and 9) that are attached to a bottom side of the floatation assembly at first transverse locations between the inboard side and the outboard side of the floatation assembly (see 
A mesh enclosure (6; see figure 1, Abstract, and translation at page 5, paragraph 4) suspended from the floatation assembly by a second plurality of tension members (7; see id.), the mesh enclosure attached to the bottom side of the floatation assembly at second transverse locations. See figure 1.
Gu does not expressly teach a net support ring suspended from the floatation assembly by a second plurality of tension members that are attached to the bottom side of the floatation assembly at second transverse locations in a middle one-third of the floatation assembly between the inboard and outboard sides of the floatation assembly; and a mesh enclosure comprising a main portion having an upper end that is attached to the net support ring, a jump net portion that extends from the net support ring to the inboard side of the floatation assembly, and a top portion that closes an upper end of the mesh enclosure.
Koma, similarly directed to an aquaculture pen comprising: an annular floatation assembly (21, 32; see figures 2 and 4(d) and 3:53-4:3) comprising a plurality of float platforms (30; see id. and 4:3-12) connected end to end with platform joints (see figure 6(a) and 4:3-12), the annular floatation assembly having an inboard side and an outboard side (see figure 2), teaches that it is known in the art to have a net support ring (ring forming 26; see figures 2 and 3(a)) suspended from the bottom side of the floatation assembly by a plurality of tension members (wires forming portions of 22, from which 26 is suspended in figures 2, 3(a), and 3(b) and 3:3-9) attached to the floatation assembly at transverse locations in a middle one-third of the floatation assembly (see figure 3(b)) between the inboard side and the outboard side of the floatation assembly; and a mesh enclosure (22, 23; see figures 2 and 3(a) and 3:3-5) comprising a main see figures 2 and 3(a) and 3:3-9), a jump net portion (22) that extends from the net support ring to the inboard side of the floatation assembly. See id. and figure 3(b).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gu to have a net support ring suspended from the floatation assembly by a plurality of tension members attached to the bottom side of the floatation assembly at transverse locations in a middle one-third of the floatation assembly between the inboard side and the outboard side of the floatation assembly; and a mesh enclosure comprising a main portion having an upper end that is attached to the net support ring, and a jump net portion that extends from the net support ring to the inboard side of the floatation assembly, as taught by Koma, in order to provide a buffer net to prevent undue rocking or other movement of the pen depending on the weather, current, and waves. See Koma at 3:28-32. Modifying the second plurality of tension members of Gu to be attached to the bottom side of the floatation assembly at second transverse locations in a middle one-third of the floatation assembly between the inboard and outboard sides, as taught by Koma, provides better centering of the second tension members, so as to maintain a levelness of the platform and floatation members of Gu.
Furthermore, Loverich, similarly directed to an aquaculture pen, teaches that it is known in the art to have a mesh enclosure (see figures 1, 2A, and 4A, 5:21-39, and 6:30-44) comprising a top portion (36) that closes an upper end of the mesh enclosure. See id. and figures 2B, 3, and 4B.
See Gu translation at page 4, paragraph 5 (beginning “The principle…”).
Re Claim 2, Gu as modified by Koma and Loverich appears to illustrate that the first transverse locations are located in the middle one-third of the floatation assembly between the inboard side and the outboard side of the floatation assembly. See Gu at figure 1.
In the event Gu as modified by Koma and Loverich does not expressly teach the claimed features, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to make such a modification, in order to provide the tensions members in a more central location to prevent uneven weight distribution upon the floatation members and platform.
Re Claim 3, Gu as modified by Koma and Loverich teaches that the first transverse locations are outboard of the second transverse locations. See Gu at figure 1; Koma at figure 3(b).
Re Claim 4, Gu as modified by Koma and Loverich teaches that the plurality of float platforms each comprise a main body portion (Gu 2; see Gu at figures 1 and 4 and translation at page 5, paragraph 4) and a rail assembly (Gu 4) extending upwardly from an inboard side of the float platform. See id.

see Gu at figure 1) arranged in an annular structure, but does not expressly teach them arranged in an octagonal annular structure. Loverich teaches that a floatation assembly (10 or 10a; see id., 6:3-14, and 6:49-52) may be arranged in different-shaped polygonal annular structures. See figure 4B and 9B. Koma similarly teaches that the floatation assembly may be arranged in a polygonal annular structure. See figure 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the annular structure of the float platforms of Gu as modified by Koma and Loverich to be octagonal, in order to provide a shape suited to the environment in which and type of fish for which the pen is intended to be used. See Loverich at 8:5-10 and 9:16-24.
Re Claim 11, Gu as modified by Koma and Loverich teaches that the aquaculture pen is configured to be moved between a surfaced position and a submersed position. See Gu translation at Abstract and page 4, paragraph 5.
Re Claim 12, Gu does not expressly teach the claim limitations.
Koma teaches that that the platform joints connecting the platforms (see findings in Koma in the rejection of claim 1, supra) are configured to permit the connected float platforms to pivot about an axis defined by the platform joint. See figure 6(a) and 4:3-20.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gu as modified by Loverich to have the platform joints be configured to permit the connected float platforms to pivot about an axis defined by See Koma at 4:12-15.
Re Claim 13, Gu as modified by Koma and Loverich teaches a plurality of pendant weights (Gu 13, see Gu at figure 1 and translation at page 5, paragraph 4; Koma 31, see Koma at figure 2 and 3:17-20; Loverich 22, 26, see Loverich at figures 1 and 3 and 5:14-21) suspended from the weight ring. See Gu at figure 1.
Re Claim 14, Gu teaches an aquaculture pen comprising:
A floatation assembly (1, 2, 3; see figures 1 and 4 and translation at Abstract and page 5, paragraphs 1, 4, and 6 (beginning “Figure 2…,” “Among them:…,” and “On the land,” respectively)) comprising a plurality of float platforms (2, 4 are float platforms connected by joints 3; see id.) connected end-to-end (via 3) to define a closed circle (see figure 1);
A weight ring (11; see figure 1 and translation at page 5, paragraphs 4 and 9 (beginning “Among them:…” and “The overhanging…,” respectively) suspended from the floatation assembly by a first plurality of cables (801, 8, 9, 10; see figures 1 and 3, Abstract, and translation at page 5, paragraphs 4 and 9) that are attached to central portions of the floatation assembly between an inboard side and an outboard side of the floatation assembly (see figure 1); and
A mesh enclosure (6; see figure 1, Abstract, and translation at page 5, paragraph 4) suspended from the floatation assembly by a second plurality of tension members (7). See id.
Gu does not expressly teach that the float platforms define a polygon; a net support ring suspended from the floatation assembly by a second plurality of tension 
Koma, similarly directed to an aquaculture pen comprising: a floatation assembly (21, 32; see figures 2 and 4(d) and 3:53-4:3) comprising a plurality of float platforms (30; see id. and 4:3-12) connected end-to-end (see figure 6(a) and 4:3-12) to define a closed polygon (see figure 2), teaches that it is known in the art to have a net support ring (ring forming 26; see figures 2 and 3(a)) suspended from the floatation assembly by a plurality of tension members (wires forming portions of 22, from which 26 is suspended in figures 2, 3(a), and 3(b) and 3:3-9) attached to central portions of the floatation assembly in a middle one-third of the floatation assembly (see figure 3(b)) between the inboard side and the outboard side of the floatation assembly; and a mesh enclosure (22, 23; see figures 2 and 3(a) and 3:3-5) comprising a main portion (23) having an upper end that is attached to the net support ring (see figures 2 and 3(a) and 3:3-9), and a jump net portion (22) that extends from the net support ring to the inboard side of the floatation assembly. See id. and figure 3(b).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gu to have a net support ring suspended from the floatation assembly by a plurality of tension members attached to central portions of the floatation assembly in a middle one-third of the floatation assembly between the inboard See Koma at 3:28-32. Modifying the second plurality of tension members of Gu to be attached to the bottom side of the floatation assembly at second transverse locations in a middle one-third of the floatation assembly between the inboard and outboard sides, as taught by Koma, provides better centering of the second tension members, so as to maintain a levelness of the platform and floatation members of Gu.
Furthermore, Loverich, similarly directed to an aquaculture pen, teaches that it is known in the art to have a floatation assembly (10 or 10a; see id., 6:3-14, and 6:49-52)  defining a closed circle or alternatively a closed polygon (see figures 2B and 9B); and a mesh enclosure (see figures 1, 2A, and 4A, 5:21-39, and 6:30-44) comprising a top portion (36) that closes an upper end of the mesh enclosure. See id. and figures 2B, 3, and 4B.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gu as modified by Koma to have the float platforms connected end-to-end to define a closed polygon, as taught by Loverich, in order to provide a shape suited to the environment in which and type of fish for which the pen is intended to be used. See Loverich at 8:5-10 and 9:16-24. It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gu as modified by Koma  to have the mesh enclosure comprise a top portion See Gu translation at page 4, paragraph 5 (beginning “The principle…”).
Re Claim 15, Gu as modified by Koma and Loverich teaches that the first plurality of cables are attached to the floatation assembly outboard of the second plurality of cables. See Gu at figure 1; Koma at figure 3(b).
Re Claim 16, Gu as modified by Koma and Loverich teaches that the plurality of float platforms each comprise a main body portion (Gu 2; see Gu at figures 1 and 4 and translation at page 5, paragraph 4) and a rail assembly (Gu 4) extending upwardly from an inboard side of the float platform. See id.
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu, Koma, and Loverich as applied to claims 4 and 16 above, and further in view of Rosen et al., U.S. Patent No. 4,798,169 (hereinafter Rosen).
Re Claims 5 and 17, Gu as modified by Koma and Loverich does not expressly teach whether the jump net portion of the mesh enclosure extends to a top end of the rail assembly.
Rosen, similarly directed to an aquaculture pen comprising a plurality of float platforms (10, 15, 31, 42, 48; see figures 2 and 3 and 1:44-58) each comprising a main body portion (48 or 15) and a rail assembly (31, 42) extending upwardly from an inboard side of the float platform (see figure 1), teaches that it is known in the art to have an upper net portion of a mesh enclosure (33) extend to a top end of the rail assembly. See figure 3 and 2:62-64.
.
Claims 6, 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu, Koma, and Loverich as applied to claims 1 and 14 above, and further in view of Meeker, WO 2017/173543 A1.
Re Claims 6 and 18, Gu teaches non-adjacent float platforms (2 which are not adjacent to each other; see figures 1 and 4 and translation at Abstract and page 5, paragraphs 1, 4, and 6), but does not expressly teach a plurality of upper spoke cables that extend across the floatation assembly and connect the non-adjacent float platforms. Loverich teaches a plurality of upper spoke cables (11; see figures 1, 2A, and 4A and 5:36-38) that extend partially across a floatation assembly (10 or 10a; see id., 6:3-14, and 6:49-52) and indirectly connect non-adjacent portions of the floatation assembly. See figures 1, 2A, and 4A.
Gu as modified by Koma and Loverich does not expressly teach that the spoke cables extend across, i.e., traverse completely, the floatation assembly and connect the non-adjacent float platforms.
Meeker, similarly directed to an aquaculture pen, teaches that it is known in the art to have upper spoke cables (see figures 1 and 6) that extend across the pen and connect non-adjacent sides of the pen. See id.

Re Claim 7, Gu as modified by Koma, Loverich, and Meeker teaches a net stand (Loverich 18) located within a region surrounded by the annular floatation assembly and configured to engage the plurality of upper spoke cables. See Loverich at figures 1 and 5; Meeker at figures 1 and 6.
It would have been obvious to a person having ordinary skill in the art at the itme of Applicant’s invention to combine the teachings of Loverich with respect to the net stand with the teachings of Gu, Koma, and Meeker, in order to provide a space upon which workers may conduct maintenance, harvesting, etc. See Loverich at 5:39-42.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu, Koma, and Loverich as applied to claim 1 above, and further in view of Tuerk, U.S. Patent Application Publication No. 2006/0207516 A1.
Re Claim 9, Gu does not expressly teach the claim limitations. Koma teaches that the floatation platforms comprise a frame (30) and a plurality of floatation members (32) disposed in the frame. See figure 4(d) and 3:58-4:3.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gu to have the floatation platforms comprise a frame, a plurality of floatation members disposed in the frame, as taught by Koma, in order to provide a structure to protect the floatation members.
see figure 1), a plurality of fixed floatation chambers (34; see id. paragraphs [0027], [0029], and [0037]) disposed in the frame, and a plurality of variable floatation chambers (36; see figure 1 and paragraphs [0027] and [0029]-[0031]) disposed in the frame.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gu as modified by Koma and Loverich to have a plurality of the floatation members be fixed and a plurality of the floatation members be variable, as taught by Tuerk, in order to improve the control of the ascent and descent rate when submerging or surfacing the pen. See Tuerk at paragraphs [0003] and [0032]-[0034].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu, Koma, and Loverich as applied to claim 8 above, and further in view of Bugrov et al., WO 98/06254 (hereinafter Bugrov; English-language translation provided on PTO-892).
Re Claim 10, Gu as modified by Koma and Loverich does not expressly teach fixed and variable floatation members.
Bugrov, similarly directed to an aquaculture pen, teaches that it is known in the art to have fixed floatation members (4; see Abstract and figures 1, 2, and 6) disposed at opposite ends of a floatation platform (see id., noting that a floatation platform could be construed to be a platform with sections 4, 13, 4), and a variable floatation member (13; see translation at page 6, paragraph 9 (paragraph ending “our guests.”) and page 8, paragraphs 1-5) disposed between the fixed floatation members. See figures 1, 2, and 6.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Gu as modified by Koma and Loverich to have fixed floatation members disposed at opposite ends of the floatation platforms and variable floatation members disposed between the fixed floatation members, as taught by Bugrov, in order to alternate the fixed and variable floatation members so as to submerge or surface the pen in a level manner.
Allowable Subject Matter
Applicant is advised that Claim 8 would be allowable if: (1) amended to include further structural details of the fixed and variable floatation members in a manner that overcomes the alternating fixed and variable floatation members of Bugrov; and 2) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/           Primary Examiner, Art Unit 3642